J. S18039/18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     v.                   :
                                          :
GEORGE WAYNE BROOKS,                      :          No. 1602 WDA 2017
                                          :
                          Appellant       :


               Appeal from the PCRA Order, September 26, 2017,
               in the Court of Common Pleas of Allegheny County
                Criminal Division at No. CP-02-CR-0008889-1975


BEFORE: STABILE, J., MUSMANNO, J., AND FORD ELLIOTT, P.J.E.

MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED MAY 02, 2018

        George Wayne Brooks, a/k/a George Rahsaan Brooks, appeals pro se

from the September 26, 2017 order dismissing his untimely serial petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. After careful review, we affirm.

        The relevant facts and procedural history of this case are as follows. On

May 18, 1976, a jury found appellant guilty of the second-degree murder and

robbery1 of Michael Miller. On September 17, 1980, appellant was sentenced

to an aggregate term of life imprisonment, and our supreme court affirmed

his judgment of sentence on November 5, 1981. See Commonwealth v.

Brooks, 445 A.2d 96 (Pa. 1981) (per curiam order). Between 1980 and




1   18 Pa.C.S.A. §§ 2502(b) and 3701(a), respectively.
J. S18039/18

2015, appellant filed ten PCRA petitions, all of which were unsuccessful.2 Most

recently, on June 24, 2016, a panel of this court affirmed the PCRA court’s

April 20 and November 5, 2015 orders denying appellant relief under the

PCRA. See Commonwealth v. Brooks, 153 A.3d 1119 (Pa.Super. 2016)

(unpublished judgment order). Undaunted, appellant filed the instant pro se

PCRA petition, his eleventh, on October 5, 2016. On November 8, 2016, the

PCRA court provided appellant with notice of its intention to dismiss his

petition without a hearing, pursuant to Pa.R.Crim.P. 907(1). Appellant filed a

response to the PCRA court’s Rule 907 notice on December 3, 2016.

Thereafter, on September 26, 2017, the PCRA court dismissed appellant’s

petition as untimely.     Appellant filed a timely pro se notice of appeal on

October 11, 2017. Although not ordered to do so, appellant filed a rambling

and largely incoherent 15-page Pa.R.A.P. 1925(b) statement on October 13,

2017.      On   October    23,   2017,    the   PCRA   court   filed   a   one-page

Pa.R.A.P. 1925(a) opinion.

        Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the




2 The record reflects that appellant was represented by counsel during the
course of his first, second, third, and fifth PCRA petitions.


                                         -2-
J. S18039/18

certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014)

(citations omitted). “This Court grants great deference to the findings of the

PCRA court, and we will not disturb those findings merely because the record

could support a contrary holding.” Commonwealth v. Hickman, 799 A.2d

136, 140 (Pa.Super. 2002) (citation omitted).          Additionally, we note that,

“[a]lthough this Court is willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant[.]”

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.Super. 2005) (citation

omitted).

      All PCRA petitions, including second and subsequent petitions, must be

filed within one year of when a defendant’s judgment of sentence becomes

final. 42 Pa.C.S.A. § 9545(b)(1). “A judgment becomes final at the conclusion

of direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

the time for seeking the review.”        42 Pa.C.S.A. § 9545(b)(3).          If a PCRA

petition    is   untimely,   a   court   lacks   jurisdiction   over   the    petition.

Commonwealth v. Callahan, 101 A.3d 118, 120-121 (Pa.Super. 2014).

      Here, in a 2006 appeal from denial of his fifth PCRA petition, a panel of

this court concluded that appellant’s judgment of sentence became final on

February 5, 1982.        See Commonwealth v. Brooks, 898 A.2d 1124

(Pa.Super. 2006) (unpublished memorandum). Because appellant’s judgment

of sentence became final prior to January 16, 1996, the effective date of the



                                         -3-
J. S18039/18

PCRA amendments, he had until January 16, 1997 to file a timely PCRA

petition.   See Commonwealth v. Davis, 916 A.2d 1206, 1208-1209

(Pa.Super. 2007) (explaining that the 1995 amendments to the PCRA provide

that if a judgment of sentence became final before the effective date of the

amendments, a PCRA petition will be considered timely if filed within one year

of the effective date, or by January 16, 1997; however, this grace period

applies only to first PCRA petitions). Appellant’s PCRA petition, his eleventh,

was filed on October 5, 2016, and was neither his first nor was it filed within

one year of the date the amendment took effect; accordingly, it is patently

untimely. As a result, the PCRA court lacked jurisdiction to review appellant’s

petition, unless appellant alleged and proved one of the statutory exceptions

to the time-bar, as set forth in Section § 9545(b)(1).

      The three narrow exceptions to the one-year time bar are as follows:

            (i)     the failure to raise the claim previously was the
                    result of interference by government officials
                    with the presentation of the claim in violation of
                    the Constitution or laws of this Commonwealth
                    or the Constitution or laws of the United States;

            (ii)    the facts upon which the claim is predicated
                    were unknown to the petitioner and could not
                    have been ascertained by the exercise of due
                    diligence; or

            (iii)   the right asserted is a constitutional right that
                    was recognized by the Supreme Court of the
                    United States or the Supreme Court of
                    Pennsylvania after the time period provided in
                    this section and has been held by that court to
                    apply retroactively.



                                       -4-
J. S18039/18

42 Pa.C.S.A. § 9545(b)(1)(i-iii); Commonwealth v. Brandon, 51 A.3d 231,

233-234 (Pa.Super. 2012).

        Here, the crux of appellant’s claim is that he satisfied the governmental

interference and newly-discovered-fact exceptions to the PCRA time-bar

because he recently discovered that the indictment in the certified record is

fake and the Commonwealth deliberately concealed this fact in violation of

Brady v. Maryland, 373 U.S. 83 (1963).3 (Appellant’s brief at 9-30.) As a

result, appellant contends that he was never lawfully indicted for felony

murder and “is actually innocent of that charge.” (Id. at 10.) These claims

are meritless.




3   We note that,

              [u]nder Brady and subsequent decisional law, a
              prosecutor has an obligation to disclose all
              exculpatory information material to the guilt or
              punishment of an accused, including evidence of an
              impeachment nature. To establish a Brady violation,
              an appellant must prove three elements: (1) the
              evidence at issue was favorable to the accused, either
              because it is exculpatory or because it impeaches;
              (2) the evidence was suppressed by the prosecution,
              either willfully or inadvertently; and (3) prejudice
              ensued.

Commonwealth v. Roney, 79 A.3d 595, 607 (Pa. 2013) (citation and
indentation omitted), cert. denied, 135 S.Ct. 56 (2014). “As to Brady claims
advanced under the PCRA, a defendant must demonstrate that the alleged
Brady violation so undermined the truth-determining process that no reliable
adjudication of guilt or innocence could have taken place.” Commonwealth
v. Cam Ly, 980 A.2d 61, 76 (Pa. 2009) (citation and internal quotation marks
omitted).


                                       -5-
J. S18039/18

      Contrary to his contention, appellant has known since as early as

December 1975 that he was charged with, inter alia, murder generally under

18 Pa.C.S.A. § 2502. “An information need not specify a degree of murder or

the degrees of manslaughter in order to sustain the verdict of second degree

murder.” Commonwealth v. Chambers, 852 A.2d 1197, 1199 (Pa.Super.

2004) (citation and footnote omitted), appeal denied, 871 A.2d 188 (Pa.

2005).   Additionally, appellant has failed to present a scintilla of verifiable

evidence to support his contention that the indictment was fraudulent or the

Commonwealth willfully concealed anything from him in violation of Brady.

      Based on the foregoing, we conclude that appellant has failed to properly

invoke any of the statutory exceptions to the PCRA time-bar and the PCRA

court lacked jurisdiction to review his claims. See Callahan, 101 A.3d at 123

(holding, if a PCRA petition is untimely on its face, or fails to meet one of the

three statutory exceptions to the time-bar, we lack jurisdiction to review it).

Accordingly, we discern no error on the part of the PCRA court in dismissing

appellant’s serial PCRA petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 5/2/2018



                                      -6-